

[lexpositoofferletter5_image1.gif]
May 8, 2014




Via Email


Dear Liliana:
The Wendy’s Company (the “Company” or “Wendy’s”) is pleased to confirm the offer
of employment for the position of Chief Communications Officer (“CCO”) on the
terms stated herein. Your start date will be June 2, 2014.


1.    Compensation and Benefits. The following is a summary of your compensation
and benefits, but it does not contain all the details. The complete
understanding between the Company and you regarding your benefits is governed by
legal plan documents.


a.
Base Salary. Your starting base annualized salary will be $265,000, paid on a
bi-weekly basis. Your base salary is subject to annual review by the
Compensation Committee of the Company’s Board of Directors.



b.
Annual Incentive. You will be eligible to receive an incentive under the terms
and conditions of the incentive plan provided to similarly situated senior
officers of the Company, with a target of 60% of your annual base salary,
provided performance measures set by the Company are achieved. For 2014, any
incentive to which you are entitled will be prorated based on the number of full
fiscal periods you are employed from your start date.



c.
Benefits. You shall be entitled to participate in any retirement, fringe benefit
or welfare benefit plan of the Company on the same terms as provided to
similarly situated senior officers of the Company, including any plan providing
prescription, dental, disability, employee life, group life, accidental death,
travel accident insurance benefits and car allowance program that the Company
may adopt for the benefit of similarly situated officers, in accordance with the
terms of such plan.



d.
Equity Award at Start Date. Upon commencement of your employment, you will be
eligible to receive an award of restricted stock units with an award value of
$100,000.



e.
2014 Equity Award. You will be eligible for a stock option award with an award
value of $150,000 on the date the Performance Compensation Subcommittee (the


    

--------------------------------------------------------------------------------

May 8, 2014
Page 2



“Subcommittee”) grants awards to other similarly situated senior executives of
the Company.


f.
Subsequent Equity Awards. Commencing in 2015, you will be eligible to receive
awards under the terms and conditions of the Company’s annual long-term
incentive award program in effect for other similarly situated senior executives
of the Company, subject to Subcommittee approval.



g.
Vacation. You will be eligible for 4 weeks of vacation per year in accordance
with the terms of Wendy’s Vacation Policy.



h.
Deductions and withholding. All forms of compensation referenced in this letter
are subject to all applicable deductions and withholdings.



2.    Duties and Responsibilities. While employed by the Company, you will
devote your full business time, interests and effort to performance of your
duties as CCO. Your services will be based from the Company’s Dublin, Ohio
location. You will also be expected to undertake a reasonable amount of travel
in the performance of your duties.


3.     Noncompete/Nonsolicitation/Employee No-Hire.


a.
You acknowledge that as CCO you will be involved, at the highest level, in the
development, implementation, and management of Wendy’s business strategies and
plans, including those which involve Wendy’s finances, marketing and other
operations, and acquisitions and, as a result, you will have access to Wendy’s
most valuable trade secrets and proprietary information. By virtue of your
unique and sensitive position, your employment by a competitor of Wendy’s
represents a material unfair competitive danger to Wendy’s and the use of your
knowledge and information about Wendy’s business, strategies and plans can and
would constitute a competitive advantage over Wendy’s. You further acknowledge
that the provisions of this Section 3 are reasonable and necessary to protect
Wendy’s legitimate business interests.



b.
In view of clause (a) above, you hereby covenant and agree that during your
employment with Wendy’s and either (x) in the event your employment with Wendy’s
is terminated “without cause”, for a period of twenty-four (24) months following
such termination, or (y) in the event your employment with Wendy’s is terminated
for Cause, for a period of twelve (12) months following such termination:



(i)    in any state or territory of the United States (and the District of
Columbia) or any country where Wendy’s maintains restaurants, you will not
engage or be engaged in any capacity, “directly or indirectly” (as defined
below), except as a passive investor owning less than a two percent (2%)
interest in a publicly held company, in any business or entity that is
competitive with the business of Wendy’s or its affiliates. This restriction
includes any business engaged in drive through or food service restaurant
business where hamburgers, chicken sandwiches or entree



--------------------------------------------------------------------------------

May 8, 2014
Page 3



salads are predominant products (15% or more, individually or in the aggregate,
of food products not including beverages). Notwithstanding anything to the
contrary herein, this restriction shall not prohibit you from accepting
employment, operating or otherwise becoming associated with a franchisee of
Wendy’s, any of its affiliates or any subsidiary of the foregoing, but only in
connection with activities associated with the operation of such a franchise or
activities that otherwise are not encompassed by the restrictions of this
paragraph, subject to any confidentiality obligations contained herein;


(ii)    you will not, directly or indirectly, without Wendy’s prior written
consent, hire or cause to be hired, solicit or encourage to cease to work with
Wendy’s or any of its subsidiaries or affiliates, any person who is at the time
of such activity, or who was within the six (6) month period preceding such
activity, an employee of Wendy’s or any of its subsidiaries or affiliates at the
level of director or any more senior level or a consultant under contract with
Wendy’s or any of its subsidiaries or affiliates and whose primary client is
such entity or entities; and


(iii)    you will not, directly or indirectly, solicit, encourage or cause any
franchisee or supplier of Wendy’s or any of its subsidiaries or affiliates to
cease doing business with Wendy’s or subsidiary or affiliate, or to reduce the
amount of business such franchisee or supplier does with Wendy’s or such
subsidiary or affiliate.


c.
For purposes of this Section 3, “directly or indirectly” means in your
individual capacity for your own benefit or as a shareholder, lender, partner,
member or other principal, officer, director, employee, agent or consultant of
or to any individual, corporation, partnership, limited liability company,
trust, association or any other entity whatsoever; provided, however, that you
may own stock in Wendy’s and may operate, directly or indirectly, Wendy’s
restaurants as a franchisee without violating Sections 3(b)(i) or 3(b)(iii).



d.
If any competent authority having jurisdiction over this Section 3 determines
that any of the provisions of this Section 3 is unenforceable because of the
duration or geographical scope of such provision, such competent authority shall
have the power to reduce the duration or scope, as the case may be, of such
provision and, in its reduced form, such provision shall then be enforceable. In
the event of your breach of your obligations under the post employment
restrictive covenants, then the post employment restricted period shall be
tolled and extended during the length of such breach, to the extent permitted by
law.



4.    Confidential Information. You agree to treat as confidential and not to
disclose to anyone other than Wendy’s and its subsidiaries and affiliates, and
their respective officers, directors, employees and agents, and you agree that
you will not at any time during your employment and for a period of four years
thereafter, without the prior written consent of Wendy’s, divulge, furnish, or
make known or accessible to, or use for the benefit of anyone other than
Wendy’s, its subsidiaries, and affiliates, any information of a confidential
nature relating in any way to the business of Wendy’s or its subsidiaries or
affiliates, or any of their respective franchisees, suppliers or distributors,
unless



--------------------------------------------------------------------------------

May 8, 2014
Page 4



(i) you are required to disclose such information by requirements of law,
(ii) such information is in the public domain through no fault of yours, or
(iii) such information has been lawfully acquired by you from other sources
unless you know that such information was obtained in violation of an agreement
of confidentiality. You further agree that during the period referred to in the
immediately preceding sentence you will refrain from engaging in any conduct or
making any statement, written or oral that is disparaging of Wendy’s, any of its
subsidiaries or affiliates or any of their respective directors or officers.


5.    Severance. In the event the Company terminates your employment without
Cause (with “Cause” being hereinafter defined), in exchange for your execution
of a general release of any and all claims concerning your employment and
termination thereof in favor of the Company (and its subsidiaries, agents,
employees, directors, etc.), you shall receive the following:


a.
One year of salary continuation (at your annual base rate of salary in effect as
of the termination) without offset for subsequent employment from date of
termination, paid on a biweekly basis. These biweekly payments would also
include installments of annual incentive paid for the year prior to the year of
termination;



b.
Second year of salary continuation (at your annual base rate of salary in effect
as of the termination), subject to offset for subsequent employment;



c.
Prorated annual incentive payment for year of termination, payable when annual
incentives are paid to other senior executives of the Company;



d.
Unvested time-vested equity would vest pro rata (on a monthly basis) to the date
of termination, unless terms of awards are more favorable. Any performance-based
equity would be determined based on plan and award terms. Vested stock options
would be exercisable for one year after the date of termination; and



e.
Lump sum cash payment of $30,000.



You shall not be entitled to severance in the event the Company terminates your
employment for Cause or in the event you voluntarily resign or terminate your
employment with the Company. For the purposes of this agreement, "Cause" may
include (i) commission of any act of fraud or gross negligence by you in the
course of your employment hereunder that, in the case of gross negligence, has
an adverse effect on the business or financial condition of Wendy’s or any of
its affiliates; (ii) willful misrepresentation at any time by you to Wendy’s or
the Board; (iii) willful failure or refusal to comply with any of your
obligations hereunder or to comply with a reasonable and lawful instruction of
the President and/or Chief Executive Officer of Wendy’s or the Board;
(iv) engagement by you in any conduct or the commission by you of any act that
is, in the reasonable opinion of the Board, injurious or detrimental to the
substantial interest of Wendy’s or any of its affiliates; (v) your commission of
or indictment for any felony, whether of the United States or any state thereof
or any similar foreign law to which you may be subject; (vi) any failure
substantially to comply with any material written rules, regulations, policies
or procedures of Wendy’s furnished to you; (vii) any willful or negligent
failure to comply with Wendy’s policies regarding insider trading; (viii) your
death; or (ix) your inability to perform all or a substantial part of your
duties or responsibilities on a



--------------------------------------------------------------------------------

May 8, 2014
Page 5



ccount of your illness (either physical or mental) for more than ninety (90)
consecutive calendar days or for an aggregate of one-hundred fifty (150)
calendar days during any consecutive nine (9) month period. A termination for
Cause shall include a determination by the Company within six (6) months
following your termination without Cause that circumstances existed during your
employment that would have justified a termination by the Company with Cause. In
such event, the Company reserves the right to discontinue any severance payments
described above and to require you to reimburse the Company any severance
amounts already paid to you.


6.    Miscellaneous. If there is a discrepancy between the information in this
letter and the legal plan documents, the legal plan documents will govern. The
Company reserves the right to amend, modify, suspend or terminate any of its
benefit plans at any time for any reason without prior notice. By accepting this
position of CCO on the terms stated herein, you acknowledge that your employment
is “at-will.” This means that you may resign from the Company, or the Company
may end the employment relationship, at any time, with or without cause, and
with or without notice.


Please consider the information contained in this letter. Once you have had an
opportunity to consider this letter, and provided you wish to accept the
position of CCO on the terms outlined herein, please return an executed copy of
this letter to the undersigned on or before the close of business on May 16,
2014.


Should you have any questions, please do not hesitate to contact me.






Yours truly,


/s/ Scott A. Weisberg
THE WENDY’S COMPANY
Scott A. Weisberg
Chief People Officer




ACCEPTED AND AGREED:         


/s/ Liliana Esposito         
Liliana Esposito
May 13, 2014
Date    





--------------------------------------------------------------------------------

May 8, 2014
Page 6



Liliana Esposito
Chief Communications Officer
 
 
 
PROVISION
TERM
      COMMENTS
Base Salary
$265,000/year
Reviewed annually.
Annual Incentive
Target annual incentive percentage equal to
60% of base salary
Company and individual performance assessed for each fiscal year relative to
objectives agreed to in advance between management and the Board’s compensation
committee. Eligible for a prorated incentive for fiscal 2014.
2014 Equity Award
Value of $250,000
Delivered in two installments in 2014: (1) $100,000, (40% of grant value), will
be issued upon hire in the form of restricted stock units with 3-year cliff
vesting; (2) $150,000, (60% of grant value), will be issued in the form of stock
options with the grant date to be the date on which the Performance Compensation
Subcommittee grants the award.
Subsequent Equity Awards
 
Commencing in 2015, during your employment you are eligible to be granted awards
under the Wendy’s annual long-term award program in effect for other senior
executives of Wendy’s.
Benefits/Car Allowance
 
Benefits as are generally made available to other senior executives of Wendy’s,
including participation in Wendy’s health/medical and insurance programs and
$1,400 per month car allowance programs.
Vacation
Four weeks per year
 




--------------------------------------------------------------------------------

May 8, 2014
Page 7



 
 
 
Severance
 
In the event you are terminated by Wendy’s, without cause,  you will be entitled
to the following benefits (details to be stated in the offer letter):


One year salary continuation without offset for subsequent employment from the
date of termination. These biweekly payments would also include installments of
annual incentive paid for the year prior to the year of termination.


Second year of salary continuation, subject to offset for subsequent employment.


Prorated annual incentive payment for the year of termination, payable when
annual incentives are paid to other executives.


Unvested time-vested equity will vest pro rata (on a monthly basis) to the date
of termination, unless terms of awards are more favorable. Any performance-based
equity would be determined based on plan terms. Vested stock options would be
exercisable for one year after the date of termination.


COBRA health and medical coverage can be continued for 18 months after date of
termination, at your cost.


Lump sum payment of $30,000.





 

